          Case 4:17-cv-01892-HSG Document 407 Filed 09/29/20 Page 1 of 3



 1    Michelle C. Yau (admitted Pro Hac Vice)               Todd Jackson (Cal. Bar No. 202598)
      Mary J. Bortscheller (admitted Pro Hac Vice)          Nina Wasow (Cal. Bar No. 242047)
 2    Daniel Sutter (admitted Pro Hac Vice)                 FEINBERG, JACKSON, WORTHMAN &
 3    COHEN MILSTEIN SELLERS & TOLL PLLC                    WASOW, LLP
      1100 New York Ave. NW Ɣ Fifth Floor                   2030 Addison St. Ɣ Suite 500
 4    Washington, DC 20005                                  Berkeley, CA 94704
      Telephone: (202) 408-4600                             Telephone: (510) 269-7998
 5    Fax: (202) 408-4699                                   Fax: (510) 269-7994
 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                NORTHERN DISTRICT OF CALIFORNIA
10                                          OAKLAND DIVISION
11   Charles Baird and Lauren Slayton, as              Case No: 4:17-cv-01892-HSG
     individuals, and on behalf of all others
12   similarly situated, and on behalf of the          STIPULATION AND ORDER TO MODIFY
     BlackRock Retirement Savings Plan,                TIME TO RESPOND TO
13                                                     ADMINISTRATIVE MOTIONS TO FILE
                    Plaintiffs,                        UNDER SEAL
14
            v.
15
     BlackRock Institutional Trust Company,
16   N.A., et al.,
17                  Defendants.
18

19          Pursuant to N.D. Cal. Civil Local Rule 6-2, parties in the above captioned matter by and
20
     through their respective counsel, stipulate and agree to the following:
21

22          1.      WHEREAS, on September 24, 2020, the parties filed, among other documents,

23   administrative motions to file under seal motions for summary judgment and supporting exhibits.

24   E.g., ECF Nos. 378 and 384.

25          2.      WHEREAS, the documents the parties seek to file under seal contain information

26   designated as confidential and subject to a protective order. Id.

27          3.      WHEREAS, N.D. Cal. Civil Local Rule 79-5(e)(1) provides that, “[w]ithin 4 days of

28   the filing of the Administrative Motion to File Under Seal, the Designating Party must file a


     Case No: 4:17-cv-01892-HSG: STIPULATION AND ORDER                              Page 1 of 3
          Case 4:17-cv-01892-HSG Document 407 Filed 09/29/20 Page 2 of 3



 1
     declaration as required by subsection 79-5(d)(1)(A) establishing that all of the designated material is
 2
     sealable.”
 3
            4.         WHEREAS, on September 28, 2020 Plaintiffs requested, and Defendants agreed to, a
 4
     seven day extension of time by which such Designating Parties may file declarations supporting the
 5
     sealing of documents. Plaintiffs sought an extension time at the request of Finadium, a non-party to
 6
     this litigation whose confidential information was included in Plaintiffs’ exhibits filed under seal.
 7
            5.         WHEREAS, the Parties have not previously requested an extension of time with
 8
     respect to the time to respond to the instant administrative motions to file under seal.
 9
            6.         WHEREAS, the requested modification would have no effect on the case schedule.
10
            7.         WHEREAS, the previous time modifications in the case are as follows:
11
                  a.     The parties have previously stipulated to modifications to the case schedule on
12
                         August 3, 2017, ECF No. 62; February 20, 2018, ECF No. 103, June 18, 2018,
13
                         ECF No. 122; and January 1, 2019, ECF No. 236; February 5, 2019, ECF No. 250;
14
                         and June 16, 2020, ECF No. 375.
15
                  b.     In addition to these stipulated scheduling orders, there have been eight other time
16
                         adjustments in this matter. Six related to the motions to dismiss the original and
17
                         first amended complaint. ECF Nos. 28, 38, 48, 55, 82, 88. Two related to the
18
                         briefing schedule on the plaintiffs’ Motion for Leave to File Second Amended
19
                         Complaint. ECF Nos. 139, 146.
20
            8.         A declaration from Daniel R. Sutter, setting forth the reasons for the parties’ request,
21
     is attached hereto as Exhibit A.
22

23   Respectfully submitted,
24
     Dated: September 28, 2020
25

26   COHEN MILSTEIN SELLERS & TOLL, PL                        O’MELVENY & MYERS LLP

27     /s/ Michelle C. Yau________________                    /s/Meaghan VerGow________________
       Michelle C. Yau (admitted Pro Hac Vice)                Meaghan VerGow (admitted Pro Hac Vice
28


     Case No: 4:17-cv-01892-HSG: STIPULATION AND ORDER                                    Page 2 of 3
          Case 4:17-cv-01892-HSG Document 407 Filed 09/29/20 Page 3 of 3



 1   Michelle C. Yau (admitted Pro Hac Vice)               Meaghan VerGow (admitted Pro Hac Vice)
     Mary J. Bortscheller (admitted Pro Hac Vice)          Brian Boyle (Cal. Bar No. 126576)
 2   Daniel R. Sutter (admitted Pro Hac Vice)              1625 Eye Street, N.W.
                                                           Washington, D.C. 20006
 3   1100 New York Avenue, N.W.                            Tel: (202) 383-5504
     Suite 500, West Tower                                 Fax: (202) 383-5414
 4   Washington, D.C. 20005                                mvergow@omm.com
     Tel: (202) 408-4600                                   bboyle@omm.com
 5   Fax: (202) 408-4699
     myau@cohenmilstein.com                                Randall W. Edwards (Cal. Bar No. 179053)
 6                                                         Adam M. Kaplan (Cal. Bar No. 298077)
     mbortsceheller@cohenmilstein.com
     dsutter@cohenmilstein.com                             Two Embarcadero Center, 28th Floor
 7                                                         San Francisco, CA 94111-3823
     FEINBERG, JACKSON, WORTHMAN &                         Tel: (415) 984-8700
 8                                                         Fax: (415) 984-8701
     WASOW, LLP
                                                           redwards@omm.com
 9   Nina Wasow (Cal. Bar No. 242047)                      akaplan@omm.com
     Todd Jackson (Cal. Bar No. 202598)
10   383 4th Street                                        Attorneys for Defendants
     Suite 201
11   Oakland, CA 94607
     Tel: (510) 269-7998
12   Fax: (510) 269-7994
     nina@feinbergjackson.com
13   todd@feinbergjackson.com
14   Attorneys for Plaintiffs
15

16

17                                            ORDER
18
       PURSUANT TO THE STIPUATION, IT IS SO ORDERED:
19
       The deadline by which Designating Parties may file declarations supporting the parties’
20
     administrative motions to file under seal shall be October 5, 2020.
21

22

23
       Dated: 9/29/2020
24
                                                                           Judge Haywood S. Gilliam, Jr.
25                                                                         U.S. District Court for the
                                                                           Northern District of California
26

27

28


     Case No: 4:17-cv-01892-HSG: STIPULATION AND ORDER                                Page 3 of 3
